                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

     Liberty Mutual Fire Insurance    )              JUDGMENT IN CASE
              Company,
                                      )
              Plaintiff(s),           )                3:19-cv-00666-DSC
                                      )
                  vs.                 )
                                      )
           David Lindsey              )
           Heather Sutton
           Daphne Lindsey
           Kristi Lindsey,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in favor of the Plaintiff
in accordance with the Court’s February 11, 2021 Order (document #30).

                                               February 17, 2021




        Case 3:19-cv-00666-DSC Document 31 Filed 02/17/21 Page 1 of 1
